Cuyahoga County, No. 65663. This cause is here on appeal from the Court of Appeals for Cuyahoga County. Appellant filed a notice of appeal on October 14,1993. Original papers were filed on October 21,1993. It appears from the records of this court that appellant has not filed a record or brief in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
*1456IT IS ORDERED by the court that this cause be, and the same is hereby, dismissed sua sponte, effective February 14, 1994.